MEMORANDUM **
Gary Raymond Harvey appeals the district court’s denial of his pre-trial motions and his conviction by conditional guilty plea to one count of making a false claim *446for refund, in violation of 18 U.S.C. §§ 287 and 2.
Pursuant to this court’s June 12, 2002 order, we construe counsel’s opening brief as a brief filed pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967) and as a motion to withdraw as counsel of record. Harvey has filed a pro se supplemental brief and a reply brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988) discloses no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.